Case 3:19-cr-00142-HTW-LRA Document 11 Filed 09/18/19 Page 1 of 1

 

SOUTHERN DISTRICT OF MISSISSIPPI

FILED

 

 

 

PRAECIPE FOR SUMMONS

 

SEP 18 2019

   

 

  

 

 
 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION

UNITED STATES OF AMERICA

CRIMINAL NO. 3:19-cr-142-HTW-LRA

GRISELDA SALVADOR-RAMIREZ
(wherever found)

The Clerk of said Court will issue summons returnable on October 3, 2019 at 8:00 a.m.,
before Honorable Linda R. Anderson, United States Magistrate Judge at Jackson, Mississippi, an

indictment against the above-named defendant having been filed in the above-entitled cause on

August 19, 2019.

day of , 2019,

D. MICHAEL HURST, JR.
United States Attorney

By: Ky abba BoM fas

“CHARLES W. KIRKHAM
Assistant U. S. Attorney
MSB # 102022

Summons issued:

(CWK/EBI)

ARTHUR JOHNSTON

  

DEPUTY

  
